ROMER DEBBAS, LLP
Emil A. Samman

275 Madison Avenue

Suite 801

New York, New York 10016
(212) 888-3100

(212) 888-3201

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--- --- x
In re: Chapter 11

 

PRINCE FASHIONS, INC., Case No. 19-23079 (RDD)

Debtor,

 

PRINCE FASHIONS, INC. Adv. Proc. No. 19-08714 (RDD)

Plaintiff

60G 542 BROADWAY OWNER, LLC, and
542 HOLDING CORP.,

Defendants.
x

 

NOTICE OF MOTION BY 542 HOLDING CORP.’S MOTION TO DISMISS
PLAINTIFF’S AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(6)

PLEASE TAKE NOTICE, that upon the annexed motion of 542 Holding Corp., by its
attorneys, dated March 1, 2021, a hearing (the “Hearing”’) will be held before the Honorable
Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy Court,
Southern District of New York, 300 Quarropas Street, White Plains, New York 10601, on
March 19, 2021 at 10:00 a.m., or as soon thereafter as counsel can be heard, for an entry of an

order dismissing the amended complaint of Prince Fashions, Inc.
PLEASE TAKE FURTHER NOTICE, that objections, if any, to the relief sought in the
motion, must be in writing setting forth the facts and authorities upon which an objection is
based, filed with the Clerk of the United States Bankruptcy Court, Southern District of New
York, 300 Quarropas Street, White Plains, New York 10601, with a copy to Chambers, provided,
however, that pursuant to general order No. M-399 re Electronic Case Filing Procedures (as
amended from time to time), entities with Internet access shall file objections (formatted in the
Adobe Acrobat file format) at hitpy/Avww.nysb.uscourts.gov., and served so as to be received by
the attorneys for defendant 542 Holding Corp., Romer Debbas, LLP, 275 Madison Avenue, Suite
801, New York, New York 10016, Attention: Emil A. Samman, Esq., and the Office of the
United States Trustee for the Southern District of New York, 201 Varick Street, Room 1006,
New York, New York 10004, Attention: Paul Schwartzberg, Esq. no later than March 11, 2021.

PLEASE TAKE FURTHER NOTICE, that the Hearing may be adjourned from time to
time without further notice except by announcement of such adjournment in open court on the
date scheduled for the Hearing.

Dated: March 1, 2021
New York, New York

ROMER DEBBAS LLP -

By:  /s/ Emil A. Samman
Emil A. Samman (8784)
275 Madison Avenue
Suite 801
New York, New York 10016
Telephone: (212) 888-3100
Facsimile: (212) 888-3201
esamman@romerdebbas.com
Attorneys for Defendant
542 Holding Corp.
